Citation Nr: 1626524	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to an initial increased rating for residuals, traumatic brain injury (TBI), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Buffalo, New York, Department of Veterans Appeals (VA) Regional Office (RO), which denied the issues on appeal.  

In December 2011, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims file.  

The Board remanded the instant claims for further development in March 2014.  

The issue of entitlement to an initial increased rating for residuals, TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The competent and credible evidence of record shows the Veteran's right shoulder strain had its onset in service.  



CONCLUSION OF LAW

A right shoulder strain was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As to the issue of entitlement to service connection for right shoulder disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error is harmless and need not be further considered.  


Service Connection 

The Veteran asserts that service connection is warranted for a right shoulder disorder based on service incurrence.  He maintains that he injured his right shoulder performing a somersault during field exercises in service and his right shoulder has been painful, popping, and cracking since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 
7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Veteran asserts that service connection is warranted for a right shoulder disorder due to service incurrence.  He states that while he was in service, he injured his right shoulder performing a somersault during field exercises in service and his right shoulder has been painful, popping, and cracking since that time.  

Service treatment records show that in August 2006, the Veteran was seen for right shoulder complaints after he attempted to "break dance" and with full body weight, fell on his right arm.  He heard a pop and felt tears.  He had limited range of motion of the right shoulder and 5th digit.  He complained of pain in the right shoulder joint.  He had no right shoulder joint swelling.  The right shoulder did not feel unstable.  Physical examination of the right shoulder revealed tenderness on palpation at the anterior aspect of the acromion.  Instability of the shoulder was noted at the ulna, median, and radial joints.  Motor and sensory function were intact.  External and internal rotation of the shoulder were normal.  An x-ray was performed on the right shoulder which was within normal limits.  The x-ray findings were suboptimal, related to the right shoulder positioning, but, grossly, there was no visible fracture, and no dislocation or arthritis.  The diagnostic impression was injured right shoulder while attempting to break dance.  He was treated with Motrin and to follow-up with his primary care physician in two days or sooner if there were any problems.  

In August 2009, the Veteran was seen by VA complaining of right shoulder pain, intermittent, for the last 2 years.  The diagnosis was right shoulder pain; the plan was to give the Veteran a trial of physical therapy and Ibuprofen as needed for pain.  

The Veteran underwent a VA examination in December 2009.  He complained of problems with his right shoulder while stationed at Fort Drum, just prior to being deployed to Iraq.  He reported he was doing a handstand, his right arm gave out, and he felt a pop and pain in his right shoulder.  He continued to have right shoulder pain, especially with overhead use and lifting.  His pain usually lasted 1/2 hour.  He occasionally took Motrin for pain.  He was having flare-ups with use that could occur a few times per week.  He had no physical therapy in this area.  He had no incapacitating episodes, no limitations, and it did not affect his usual occupation or daily activities.  

Physical examination of the right shoulder showed no significant deformity or abnormality noted.  There was tenderness on palpation.  Forward flexion was 180 degrees, with pain at 170-180 degrees.  Abduction was 180 degrees without pain.  Internal and external rotation were accomplished to 90 degrees with pain at 80 to 90 degrees.  The impression was right shoulder strain.  The examiner opined that it was at least as likely as not that the right shoulder strain was a continuation of a condition or symptoms that the Veteran had while he was in service.  

In May 2011, the Veteran underwent an internal medicine examination at Industrial Medicine Associates, PC, for a Disability Determination.  His complaints included right shoulder pain, intermittently for several years.  Right shoulder range of motion showed flexion accomplished to 130 degrees and rotation was reduced by 10 percent.  

The Vetera testified at a videoconference hearing before the undersigned in December 2011.  He testified that he was performing field exercises and he did a somersault and his right shoulder became painful and popped out.  He went to the hospital, was given Motrin for pain, and within 2 weeks, was deployed to Iraq.  After his return and discharge from service, his right shoulder had dislocated 3 times.  He was scheduled for physical therapy and treated with Ibuprofen by VA.  He did not complete physical therapy because of the distance it required for him to attend.  

The Board finds sufficient evidence of a right shoulder disorder related to service.  Service treatment records associated with the file shows he was treated prior to deployment to Iraq for a right shoulder injury.  Since service, the Veteran has been seen for right shoulder pain and has been diagnosed with right shoulder strain.  During a December 2009 VA examination, the examiner opined that it was at least as likely as not that the right shoulder strain was a continuation of a condition that he had while in service.  The Veteran has testified to this right shoulder disorder at his videoconference hearing and has indicated that this has been a chronic condition since service, occurring on an intermittent basis.  The Veteran is clearly competent to state this and no examiner has stated otherwise.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This assertion is considered to be credible, and together with the December 2009 examination and opinion, is sufficient to provide the basis for service connection. 


ORDER

Service connection for right shoulder strain is granted.  


REMAND

The Veteran claims that his traumatic brain injury (TBI) is more severe than the current evaluation reflects.  He maintains that he has problems with concentration and with short-term memory.  

The Board remanded the claim in March 2014 for further development, to include obtaining SSA records and an additional VA TBI examination.  The SSA records were obtained and associated with the file.  However, the Veteran was not provided additional VA examination because his address had changed and he did not receive notice of a scheduled examination.  Recent documentation in the record from the VA Claims Intake Center shows a change of address for the Veteran and this address has been submitted as the Veteran's new contact information.  

The Veteran indicated during his December 2011 videoconference Board hearing that his TBI had worsened since his last examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the  Veteran claims worsening of his TBI and he has not had an examination since 2010, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As the Veteran now has a valid address on file, he should be given the opportunity to be scheduled and undergo a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate examination to determine the current severity of any cognitive or other disorder related to his TBI disability.  The claims folder must be made available to and reviewed by the examiner and the examination must be conducted in accordance with the TBI examination worksheet.  All indicated studies must be performed, and a complete rationale must be provided for all opinions expressed.  The examiner should address all potential facets of traumatic brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral, cognitive, communication, consciousness and any pain-related conditions.  The current severity of each disability found related to TBI must be described in detail.  

3.  After completion of the above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


